Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al (US 2008/0221370 A1). The examiner notes that the method of making a composition (for example the use of a chain transfer agent as found in claim 4) does not effectively further limit the lubricant composition.
Regarding claims 1-5 and 14, Lange teaches a lubricant composition (p 22) that contains a phenol additive or a derivative thereof including saligenins,
The phenol additive matches the Markush structure of claim 1 with the polyisobutylene chain attached. See p 13 for Markush structure and p 19 for polyisobutylene.  The number average molecular weight is 300 to 10,000, see p 19. The polydispersity of the isobutylene group is 1.6 to 2.5, see p 22.  This additive is formed by the reaction of phenol with the polyisobutylene group. For what the other R group can be see p 14-17. The polyisobutylene portion is preferably in the para position, see p 33.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
This can be used as a corrosion inhibitor, friction reducer, emulsifier, and dispersant or combinations thereof, see p 2.
This can be functionalized (i.e. a derivate formed) with alkylene oxides, isocyanates, olefins, carboxylic acids, amines and other groups.  See p 104-113.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al (US 2008/0221370 A1) AND Umehara et al (US 2014/0187453 A1).
Lange does not specifically state the type or amount of base oil used in the lubricant composition.
Umehara teaches a lubricant composition that is low SAPS (low sulfur, phosphorous and sulfated ash see abstract).  The lubricant may contain additives known in the art such as corrosion inhibitor, friction reducer, emulsifier, and dispersants. See p 63.  The lubricant is used in a machine, see p 4.
The base oil is used in the majority of the composition. See p 48 for amount. The base oil may be API groups’ I-V, see p 51.
The amount of corrosion inhibitor used is 0.01 to 5%.  The amount of friction reducer and dispersant may be as low as 0.001%, see p 104.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additive taught in Lange in the invention of Umehara.  Umehara already calls for use of known additives including corrosion inhibitors, dispersants and friction reducers.  The additive of Lange is an effective additive for all these uses and does not add to the unwanted SAPS for a lubricant composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771